UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):_November 20, 2014 UNITED COMMUNITY BANCORP (Exact name of registrant as specified in its charter) Indiana 0-54876 80-0694246 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 92 Walnut Street, Lawrenceburg, Indiana47025 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(812) 537-4822 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders (a)The annual meeting of stockholders of United Community Bancorp (the “Company”) was held on November 20, 2014. (b)The matters considered and voted on by the stockholders at the annual meeting and the vote of the stockholders was as follows: 1.The following individuals were elected as directors, for the term reflected below, by the following vote. Name Votes For Votes Withheld Broker Non-Votes For a term of three years: Robert J. Ewbank William F. Ritzmann Richard C. Strzynski 2. The appointment of Clark, Schafer, Hackett & Co. as the independent registered public accounting firm for the fiscal year ending June 30, 2015 was ratified by the stockholders by the following vote: Shares Voted For Shares Voted Against Abstentions There were no broker non-votes on the proposal. 3. An advisory vote wastaken on the compensation of the Company's named executive officers as disclosed in the proxy statement for the annual meeting of stockholders and the vote was as follows: FOR AGAINST ABSTAIN 159,165 There were 1,134,703 broker non-votes on the proposal. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNITED COMMUNITY BANCORP Date: November 21, 2014 By: /s/Elmer G. McLaughlin Elmer G. McLaughlin President and Chief Executive Officer
